Citation Nr: 0002721	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for an ankle condition 
and neck condition.

2.  Entitlement to service connection for kidney, lung, 
hypertension, heart, and stomach conditions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1960 to June 1963.

An RO rating decision in August 1970 denied the veteran's 
claim for service connection for a back injury on the basis 
that a VA examination showed the veteran's entire 
musculoskeletal system to be within normal limits.  The 
veteran was notified of this decision, and he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO rating decision that (1) determined 
that new and material evidence was not submitted to reopen a 
claim for service connection for a right knee condition and 
low back condition; (2) denied service connection for an 
ankle condition and a neck condition; and (3) denied service 
connection for kidney, lung, hypertension-heart, and stomach 
conditions, all due to tobacco smoking.  The veteran 
submitted a notice of disagreement in April 1998, and the RO 
issued a statement of the case in April 1998.  The veteran 
submitted a substantive appeal in April 1998, and testified 
at a hearing in July 1998.

The issue of whether new and material evidence was submitted 
to reopen a claim for service connection for a right knee 
condition and low back condition is not in appellate status, 
and will not be addressed by the Board.







FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current ankle 
disability.

2.  The veteran has not submitted competent (medical) 
evidence linking his current ankle condition and neck 
condition to an incident of service or to a service-connected 
disability.

3.  The veteran has not submitted competent (medical) 
evidence showing that he currently has a lung disability.

4.  There is no competent (medical) evidence linking the 
veteran's kidney, lung, hypertension-heart, and stomach 
conditions-first found many years after service-to an 
incident of service, including tobacco use, or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for an ankle condition 
and neck condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for kidney, lung, 
hypertension, heart, and stomach conditions is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Veterans Appeals (Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)."  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).


I.  Ankle Condition and Neck Condition

Service medical records are negative of manifestations of 
either an ankle condition or neck condition.

Testimony of the veteran is to the effect that he hurt his 
ankle on a parachute jump in 1961 in service, at the same 
time as when he hurt his leg, knee, and back.  The veteran 
testified that he was sent to the dispensary by ambulance and 
was given medications and crutches, and was assigned light 
duty.  The veteran also testified that his ankle now swells 
and hurts, and that there is bulging vertebrae in his neck.

Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that his 
current ankle condition and neck condition are attributable 
to disease or injury in service.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  The veteran's testimony to the effect that 
the swelling of his ankle and bulging vertebrae in his neck 
are related to the injury in service is not considered 
competent to prove medical causation. Paulson v. Brown, 7 
Vet. App. 466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Post-service medical records dated in 1997 indicate that the 
veteran fell from a forklift in or about 1995 and injured his 
back and neck.

In this case, there is simply no competent medical evidence 
in the claims folder that links the veteran's ankle condition 
and neck condition to a disease or injury in service, or to a 
service-connected disability. A claim is not well grounded 
where there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.

Moreover, the Board notes that the claims folder contains 
neither medical evidence of a current ankle disability nor 
medical records of any treatment for the veteran's ankle in 
service or later.  A service-connection claim must be 
accompanied by evidence which establishes that the veteran 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992);  see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  It is the veteran's burden to 
submit evidence of a current disability.  The absence of such 
evidence makes the claim not plausible and, therefore, not 
well-grounded.

The veteran is advised that he may reopen the claim for 
service connection for an ankle condition and neck condition 
at any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report demonstrating the current 
presence of the claimed disorders, and a medical opinion that 
links the veteran's claimed disorders to an incident of 
service or to a service-connected disability. Robinette v. 
Brown, 8 Vet. App. 69 (1995).


II.  Kidney, Lung, Hypertension, Heart, and Stomach 
Conditions
 
Where cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of active service, it shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The General Counsel of VA has held that tobacco use does not 
constitute drug abuse and that secondary service connection 
can be granted for a disability due to nicotine dependence 
arising in service.  VAOPGCPREC 2-93 and VAOPGCPREC 19-97, 
respectively.  Public Law No. 105-178, "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116.  On July 22, 1998, 
the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act), 
Public Law No. 105-206, which struck out provisions of Public 
Law No. 105-178 concerning the amendment to 38 U.S.C.A. §§ 
1110 and 1131 and inserted a new section that prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  The new section, to be codified at 38 U.S.C.A. § 
1103, does not preclude establishment of service connection 
based upon a finding that a disease or injury became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116.  
The changes made by Public Law No. 105-206 permit payment of 
compensation for tobacco-related disabilities that are 
manifested or aggravated during service or are manifested to 
a compensable degree during any applicable presumptive period 
following service. The changes made by Public Law No. 105-206 
apply to claims filed after June 9, 1998, and do not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  Here, the veteran filed his claim for payment of 
compensation for tobacco-related disabilities in October 
1997.  Hence, the changes made by Public Law No. 105-206 are 
inapplicable.    

In this case, service medical records are negative of 
manifestations of nicotine dependence and of any kidney, 
lung, hypertension-heart, or stomach conditions.  At the time 
of the veteran's separation examination in May 1963, his 
blood pressure readings were normal, that is, the systolic 
blood pressure reading was below 140 and the diastolic blood 
pressure reading was below 90.
  
VA medical reports of the veteran's treatment in 1998 note a 
history of 30 years of smoking tobacco.  The veteran states 
that he has tried to quit smoking, but that he has been 
unsuccessful.  Records in the claims folder show that the 
veteran was born in 1941, and that other members of his 
family have hypertension.  The veteran has been diagnosed 
with prostatitis, with questionable urosepsis; essential 
hypertension; and gastroesophageal reflux disease.  The 
medical evidence, however, does not link nicotine dependence 
or any kidney, lung, hypertension-heart, or stomach 
conditions to tobacco use that began while in service.

Moreover, the Board notes that the claims folder contains 
neither medical evidence of nicotine dependence nor medical 
records of any treatment for a lung condition. A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Statements of the veteran in the claims folder are to the 
effect that he never smoked before service; that cigarettes 
were provided to him in his rations; that he smoked the 
cigarettes in service and has continued smoking ever since; 
and that his current nicotine dependence and kidney, lung, 
hypertension-heart, and stomach conditions are due to tobacco 
use in service.  This lay evidence is not sufficient to 
support a claim for service connection of a disability based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, there is no evidence of kidney, hypertension-
heart, or stomach conditions until many years after the 
veteran's separation from service, and there is no competent 
(medical) evidence linking the veteran's claimed disorders to 
an incident of service, including tobacco use.  Hence, the 
claim for service connection for kidney, lung, hypertension, 
heart, and stomach conditions is not plausible.  Under the 
circumstances, the claim is denied as not well grounded.

The veteran is advised that he may reopen the claim at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorders 
with an opinion linking them to an incident of service or to 
a service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).



ORDERS


The claim for service connection for an ankle condition and 
neck condition is denied as not well grounded.


The claim for service connection for kidney, lung, 
hypertension, heart, and stomach conditions is denied as not 
well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 



